DETAILED ACTION
This office action is in response to communication filed on 1/6/2021.
Claim 1 is being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 1/6/2021 has been entered. Claim 1 remains pending in the application. Applicant’s amendments to the Claims have overcome the 35 USC 101 rejections previously set forth in the Non-Final Office Action of 10/6/2020. 

Response to Arguments
Regarding the rejection of claim 1 under 35 USC 102:
The Applicant submits on page 3 “these limitations are not taught by Veeramachaneni” and thus fails to meet the limitation “performing processing associated with determining, with the analysis module, that the at least one statistical outlier represents a cybersecurity threat by applying at least one machine learning algorithm to the at least one statistical outlier, wherein the statistical outlier is driven by an unsupervised core engine”.
The Examiner respectfully disagrees.
Further expanding on the arguments presented in the Non-Final Office Action of 10/6/2020, Veeramachaneni (US 20170169360 A1, provided in IDS) teaches the limitation “performing processing associated with determining, with the analysis module, that the at least one statistical outlier represents a cybersecurity threat by applying at least one machine learning algorithm to the at least one statistical outlier, wherein the statistical outlier is driven by an unsupervised core engine” in Para. [0019] where the outlier detection system uses unsupervised learning. The Examiner respectfully submits that the 

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10685293 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1.
Patent claim 1 recites the exact same steps as application claim 1 just with more details.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veeramachaneni (US 20170169360 A1, provided in IDS).
Regarding claim 1, Veeramachaneni teaches a method of analyzing cybersecurity threats comprising: performing processing associated with receiving, with an analysis module of a processor, log data from at least one network node; (Veeramachaneni, in Para. [0054 and 0085-0086], discloses a processor and a features extraction module (i.e. analysis module) which is being fed (i.e. receives) streamed or batch data (i.e. log data) from one or more enterprise data sources (i.e. network node). The features extraction module (i.e. analysis module) performs grouping, bunching, and computing (i.e. processing) on the data).
Veeramachaneni further teaches performing processing associated with identifying, with the analysis module, at least one statistical outlier within the log data, the identifying comprising (Veeramachaneni, in Para. [0019 and 0093], discloses performing unsupervised learning (i.e. processing) on data to find the statistical outliers), 
performing processing associated with determining, with the analysis module, that the at least one statistical outlier represents a cybersecurity threat by applying at least one machine learning algorithm to the at least one statistical outlier (Veeramachaneni, in Para. [0081-0082], discloses the labeled features matrix identifying one or more rules for identifying threats (i.e. cybersecurity threat), where the rules include random forest classifier, learning vector quantization, and neural network (i.e. machine learning))
wherein the statistical outlier is driven by an unsupervised core engine (Veeramachaneni, in Para. [0019], discloses the outlier detection system using unsupervised learning (i.e. unsupervised core engine)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TRANG T DOAN/Primary Examiner, Art Unit 2431